Citation Nr: 0729465	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  06-28 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified at a videoconference hearing before the 
undersigned in June 2007.  A transcript of that hearing has 
been associated with the claims folder.  


FINDING OF FACT

PTSD symptoms shown of record consist primarily of fatigue, 
nightmares with sleep disturbance, irritability, depression, 
anxiety, anger, flattened affect, visual hallucinations, and 
social withdrawal.  The veteran has few social relationships 
or activities.     


CONCLUSION OF LAW

The criteria for an initial 50 percent disability rating, but 
no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see also AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
for an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  

The veteran's PTSD is currently evaluated as 30 percent 
disabling under Diagnostic Code (Code) 9411.  38 C.F.R. § 
4.130.  In order to warrant an increase to a 50 percent 
disability rating for PTSD, the evidence must demonstrate 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  A 
70 percent rating is appropriate when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

Here, the veteran argues that he is entitled to a disability 
rating of 70 percent for his PTSD, primarily due to the 
Global Assessment of Functioning (GAF) score of 45 he was 
evaluated with at his September 2005 VA PTSD examination.  At 
that examination, the psychiatrist found that the veteran 
suffered from persistent delusions or hallucinations in the 
form of faces of dead Marines he sees a couple of times per 
month.  The veteran's verbalizations were found to be obscure 
and irrelevant at times during the course of the examination, 
although his thought processes tended to be concrete.  
Although the veteran denied a history of suicide attempts, he 
reported experiencing passive suicidal thoughts occasionally, 
but never formulated any plans or intentions on the basis of 
these thoughts.  He veteran also reported getting into 
fistfights in the past, with the last incident occurring 
approximately seven to eight months prior to the September 
2005 examination.  The VA psychiatrist indicated that the 
veteran suffered from mild memory loss, citing examples of 
the veteran's inability to recall the names of his 
medications and his need to write things down to remember 
them.  The veteran reported that his depression prevents him 
from developing sufficient energy and being socially outgoing 
in his profession as a sales manager.  The veteran's affect 
was flattened and he appeared very apprehensive and guarded 
throughout the examination.  The veteran is currently married 
and has three adult children.  As indicated above, the VA 
psychiatrist assessed the veteran with a GAF score of 45 
based on these findings.  This score is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  See American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, 
Washington, DC, American Psychiatric Association (4th ed. 
1994) (DSM-IV).  However, in a December 2006 VA outpatient 
visit, a VA psychiatrist assessed the veteran with a GAF 
score of 55, indicating moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). Id.  

At his June 2007 Board videoconference hearing, the veteran 
testified that he frequently experiences nightmares that 
cause him to wake up in a cold sweat and make it difficult 
for him to sleep.  He also testified that he is unable to 
function due to anxiety whenever he fails to takes his 
prescribed medication on time.  He is currently employed as a 
sales manager and supervises six employees.  The veteran 
testified that he has difficulty concentrating on his work 
and recollects his time in Vietnam a couple of times per 
month.  The record also reveals that the veteran has few 
social relationships outside his family or activities.  The 
veteran currently receives VA outpatient treatment for his 
PTSD and is prescribed clonazepam and venlafaxine 
hydrochloride to treat his psychological disorders.  

Resolving doubt in the veteran's favor, the Board finds that 
this evidence presents a disability picture that more nearly 
approximates the criteria for a 50 percent rating for PTSD.  
38 C.F.R. § 4.7.  That is, there is evidence of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
impairment of short-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.     However, the Board also finds that 
the evidence does not reflect obsessional rituals which 
interfere with routine activities; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and hygiene 
due to PTSD. Id.  Therefore, the PTSD symptomatology is 
productive of no more than a 50 percent rating.      

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  The 
record does not reflect frequent hospitalizations.  Although 
the veteran fears that his PTSD may adversely affect his 
employment status in the future, the most recent evidence 
indicates that he is gainfully employed as a sales manager.   

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letter dated 
May 2005, as well as in the July 2006 statement of the case, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the July 2006 statement of the case 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  

The veteran received specific notice informing him to submit 
all relevant evidence in his possession prior to the October 
2005 rating decision by letter dated May 2005.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Accordingly, 
the Board finds that the RO has provided all required notice.  
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran received such notice by 
correspondence dated April 2006, March 2006, and April 2007.  
The Board further finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, VA treatment records, private 
medical records, and multiple VA examinations.  See 38 
U.S.C.A. § 5103A(d).  In addition, the veteran provided 
additional records, and lay evidence in the form of a written 
statement from his spouse, his own written statements, and 
his testimony as his June 2007 Board videoconference hearing.  
As there is no indication of outstanding evidence, the Board 
is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an initial disability rating of 50 percent 
for PTSD is granted.   



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


